971 F.2d 766
297 U.S.App.D.C. 303
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re Douglas Henry THORNTON, Petitioner.
Nos. 91-8030, 92-5203.
United States Court of Appeals, District of Columbia Circuit.
June 5, 1992.Rehearing and Rehearing En BancDenied Oct. 27, 1992.

Before WALD, D.H. GINSBURG and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the petition for a writ of mandamus, motion to proceed in forma pauperis, motion for appointment of counsel, motions for emergency injunctions, motion for compelling discovery, motions to enter documentary evidence, motion for oral argument and medical statement, motion to file supplemental and amended complaint, and motion for production of documents, it is


2
ORDERED that the motion to proceed in forma pauperis be granted.   The Clerk is directed to enter the petition on the court's general docket.   It is


3
FURTHER ORDERED that the petition for writ of mandamus be denied.   A writ of mandamus will issue to block a transfer only upon a showing that the district court grossly abused its discretion.   In re Tripati, 836 F.2d 1406, 1407 (D.C.Cir.1988).   Appellant has made no such showing here.   Appellant is incarcerated in the transferee forum, the events underlying his complaint occurred primarily at the Marion facility in southern Illinois, and the primary proof of appellant's allegations will involve evidence and witnesses located in Illinois rather than the District of Columbia.   It is


4
FURTHER ORDERED that the remaining motions be dismissed as moot.